DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous objection to the specification is withdrawn in view of the amendment made to claim 9.
The previous objections to claims 9-15 are withdrawn in view of the amendments made to the claims.
The previous rejection of claims 9-15 under 35 USC 112(b) is withdrawn in view of the amendment made to claim 9.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests a process for separating a feed gas containing methane and carbon dioxide in a four-unit membrane system each unit having a plurality of membrane that are more permeable to carbon dioxide than to membrane, wherein the four membrane separation units are arranged as required in claim 9 and wherein the number of the plurality of membranes of at least one of the membrane separation units that receive a flow of gas (i.e. on-stream membranes) is adjusted as a function of a difference between a setpoint pressure and a pressure of (i) the compressed stream being fed to the first membrane separation unit or (ii) the second retentate. 
Lokhandwala (US 2007/0125537, cited in IDS dated 08/08/2019) is considered the closest prior art to the claimed invention. While Lokhandwala teaches most of the claimed limitations, the reference does not teach adjusting the number of membranes in at least one of pressure of the raw feed after the compression stage, such as stream 66 (i.e. “the compressed feed gas flow” of claim 9), that is fed to the first membrane separation unit 69 or pressure of the second retentate 73 such that the adjustment of the number of on-stream membranes can be made in response to the measured pressure. There is insufficient teaching in the Lokhandwala reference or other prior art references of record that would have provided guidance for one skilled in the art to measure pressure of the stream entering the first separation unit (i.e., downstream of the compressor 65) or pressure of the second retentate and then operate the adjustment as suggested in [0136].
Paget et al. (US 2016/0229771 A1), which is considered another closest prior art to the invention, discloses a process for purification of biogas comprising methane and carbon dioxide in a four-stage membrane separation unit having the same arrangement as the claimed invention (Abstract; [0001]; Fig. 3). Particularly, Paget discloses: compressing a feed gas flow 1 (Fig. 3) with a compressor 2; receiving a flow of gas 3 coming from the compressor at a first membrane separation unit 4 that supplies a first permeate 6 and a first retentate 7; receiving the 
Ungerank et al. (US 20150336046 A1, cited in IDS dated 08/08/2019) discloses a method for separation of biogas 17 (Fig. 1) in a three-stage membrane unit, wherein a first retentate 7 and a first permeate 6 produced from the first membrane stage 1 are sent to the second membrane stage 2 and the third membrane stage 3, respectively, and wherein a second permeate (9a and 9b) from the second membrane stage and a third retentate (10a and 10b) from the third membrane stage are recycled to the first membrane stage (Abstract; [0031]-[0032]). Ungerank further teaches that the flow rates of the second permeate and the third retentate are controlled by the control means 18 and 19, respectively, in response to a variation in the composition of the raw gas or some change in the amount or pressure of the raw gas stream 17 and/or of feed stream 5 (i.e. a combination of the raw gas stream, the second permeate, and the third retentate) ([0048]). However, the reference does not teach or suggest (i) measuring pressure of either the flow of gas received from the compressor by the first membrane separation unit or a pressure of the second retentate, or (ii) adjusting the number of on-stream membranes in any of the membrane units.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772   


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772